Citation Nr: 1132581	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  02-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from October 1967 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2001 rating decision in which the RO denied the Veteran's claim for service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) in December 2001 and the RO issued a statement of the case (SOC) in May 2002.  The Veteran filed a substantive appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) in July 2002.  

In his substantive appeal (VA Form 9) received in July 2002, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board in Washington, DC.  A Board hearing was scheduled for March 9, 2004.  The Veteran, through his representative requested that the hearing be postponed for six months and changed to a Board video-conference hearing.  They were notified of the scheduled October 2004 video-conference hearing via an August 2004 letter; however, the appellant failed to appear on the scheduled hearing date, and no further communication was received from the appellant or his representative regarding the hearing request or his failure to appear; thus, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).

In December 2004, the Board remanded this matter to the RO for further development.  After accomplishing the requested actions, the RO continued the denial of the claim (as reflected in the July 2006 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In January 2007, the Board also denied service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Memorandum Decision, the Court vacated the Board's January 2007 decision and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.  

In October 2009, the Board recharacterized the issue on appeal as noted on the title page and remanded this matter to the RO for further development consistent with the Court's Memorandum Decision.  After accomplishing the requested actions, the RO denied the claim (as reflected in the June 2011supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the record reflects that the Veteran was previously represented by Disabled American Veterans (DAV), as reflected in an August 2000 VA Form 21-22.  In August 2007, the Veteran filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming Virginia A. Girard-Brady, a private attorney, as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 14.631 (2010).


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

With respect to the claim for service connection for PTSD, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

A May 2011 VA examination report reflects that the Veteran met the DSM-IV criteria for a PTSD diagnosis.  The VA psychologist indicated the Veteran's PTSD stressor was the alleged military sexual assault.  Thus, the question is whether there exists credible evidence that any claimed in-service stressor actually occurred.

The Veteran's claim falls within the category of situations, to include allegations of personal assault, in which it is not unusual for there to be an absence of service records documenting the events of which the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999). 38 C.F.R. § 3.304(f)(5) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).  

The Veteran asserts that his in-service stressor consisted of being sexually assaulted by a former steward in the company of two other men during his service with the Navy.  The Veteran indicated that the incident was reported to his chaplain who filed a complaint. 

While the Veteran's service records reflect no specific treatment for injuries sustained following the alleged sexual assault, again, the Board notes that service records indicate that in January 1969, he was seen for a psychiatric evaluation during which he reported having had episodes of homosexuality during service.  At that time, he had depressed affect.  In February 1969, he complained of anxiety and nervousness and was given Librium.  In this regard, the Veteran and his representative essentially contend that this evidence corroborates the occurrence of his claimed sexual assault stressor.

The Board points out that evidence of behavior changes-including, but not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes-following the claimed assault is one type of relevant evidence that may be found in these alternative sources of evidence.  38 C.F.R. § 3.304(f)(5) (2010).  Also, 38 C.F.R. § 3.304(f)(5) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.

Given all the foregoing, the Board finds that another opinion, based on a review of the entire record, would be helpful in resolving the claim for service connection for PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the matter of service connection for an acquired psychiatric disability other than PTSD, the Board notes that, during service, as noted, the Veteran received psychiatric treatment for such symptoms as depressed affect, anxiety and nervousness.  He was even prescribed Librium for regulation of these symptoms. The Board also notes that, since separation from service, the Veteran has received consistent treatment for variously diagnosed psychiatric disorders, including depressive disorder, sexual abuse of adult, PTSD, alcohol abuse, cocaine/cannabis dependence in full sustained remission and other substance abuse.

A May 2005 VA examination report reflects a diagnostic impression of recurrent depression, mild (unrelated to military service).  However, the Board is aware that in a May 2011 opinion, a VA psychologist expressed that the Veteran's current psychiatric disorders were permanently aggravated by his military service, including the alleged military sexual trauma.  However, the RO rendered this opinion primarily in the context of the claim for service connection for PTSD, and did not explicitly address the manifestation of such symptoms as depressed affect, anxiety and nervousness during service, or whether the manifestation of those symptoms during service in any way related to the post-service psychiatric disorders (namely depressive disorder).  Hence, medical opinion in this regard is also warranted.

Accordingly, the RO should request a supplemental opinion from the psychologist who conducted the May 2011 VA examination regarding the etiology of the Veteran's acquired psychiatric disability.  The RO should arrange for the Veteran to undergo further examination only if the May 2011 psychologist is unavailable or the requested opinion cannot be provided without an examination of the Veteran.

If further examination is warranted, the Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

The claims file currently includes records from the Rochester Outpatient Clinic (OPC) dated through March 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the identified facility all outstanding records of VA mental health evaluation and/or treatment of the Veteran since March 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Rochester OPC all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran since March 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, the RO should arrange for further claims file review by the psychologist  that conducted the May 2011 VA examination to obtain a supplemental opinion.

Based on consideration of the prior examination results and the Veteran's documented history and assertions, the psychologist should identify all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service sexual assault described by the Veteran occurred.

If the psychologist determines that the claimed in-service sexual assault occurred, then she should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor.  The psychologist is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the psychologist should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

Regardless of the above, the psychologist should also clearly identify all current psychiatric disability/ies other than PTSD.  Then, with respect to each such diagnosed disability, the psychologist should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include symptoms noted in service.

In rendering the requested opinions, the psychologist should specifically consider and address all pertinent in and post-service records-in particular, the January and February 1969 service treatment record reflecting symptoms such as depressed affect, anxiety and nervousness, a May 2005 VA psychologist opinion that mild depression was unrelated to military service and the May 2011 VA psychologist's opinion that Veteran's current psychiatric disorders were permanently aggravated by his military service.

The psychologist should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

If the May 2011 psychologist is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination (by a psychiatrist or psychologist), at a VA medical facility, to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND must be made available to the psychiatrist or psychologist designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the psychiatrist or psychologist prior to the completion of his or her report) and all clinical findings should be reported in detail.

The psychiatrist or psychologist should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for other examinations, if appropriate), the RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


